Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment dated 5/17/22 has been entered. Claims 1, 7, and 9-12 have been amended. Claims 3-6 and 8 have been cancelled. This leaves claims 1, 2, 7, and 9-13 currently active and pending.

Claim Interpretation
While Applicant’s specification does not provide special definitions of “back beam reinforcing portion” or “large-deformable composite,” the basic descriptions of these terms from paragraphs 85 and 14, respectively, of the as-filed specification will be utilized.
Specifically, the “back beam reinforcing portion” will be considered to be a particular section of the back beam, not necessarily an additional component, and the “large-deformable composite” will be a multilayer oriented fiber reinforced plastic composite (FRP).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krammer et al. (US2012/0228888), and further in view of Corrons (US 6,355,584).
Regarding claims 1, 2, 9, and 11, Krammer teaches a bumper comprising a U-shaped or hat-shaped cross-member (back beam body) for a vehicle (Krammer para 3), where the cross-member is formed of fiber reinforced plastic (Krammer para 8), thus providing for the claimed “back beam reinforcing portion” including a “large deformable composite” extending across at least the entirety, not just a section, of the cross-member (back beam) is formed from FRP, Krammer further teaches that the fibers may be ‘endless’ fibers, i.e. continuous fiber (Krammer para 12) and that the matrix resin may be a thermoplastic, such as polypropylene (Krammer para 12, 28).
Krammer is silent with respect to the presence of fibers having an orientation; that the resin matrix is a thermoplastic or thermoset that the large deformable composite is made up of sheets of fiber-reinforced plastic; that a first sheet of fiber reinforced plastic is orientated at +1° to +45° with respect to the reinforcement direction and a second sheet of fiber reinforced plastic is oriented -1° to -45° with respect to the reinforcement direction; that the fiber reinforced sheet is free of a sheet including fibers having an orientation of 0° or 90°).
Krammer and Corrons are related in the field of fiber-reinforced plastic composites for automotive bumpers. Corrons teaches a base layer of a tissue paper (surface material), combined with a chopped glass fiber mat (analogous to the mat of Krammer) further has at least a first ply (first sheet) is composed of parallel rovings with an approximately +45° orientation relative to the longitudinal axis of the reinforcement direction (Corrons col 4, ln 25-34) and may have a second ply of parallel rovings which is oriented at approximately -45° relative the longitudinal axis of the reinforcement direction (Corrons col 4, ln 35-41) to provide an improved lightweight complex fabric with increased wet-out of the impregnating resin (Corrons col 1, ln 61-67; col 2, ln 8-12, 36-39). Corrons further teaches additional layer(s) of the ± 45° layers may be used (Corrons col 5, ln 38-46). It would be obvious to one of ordinary skill in the art to modify the glass mat of Krammer to include the tissue paper backing and layers of parallel roving reinforcing layers to provide a lightweight reinforced structure with good wet-out/resin impregnation. Further, as each individual layer is oriented at ±45°, it therefore follows that the lay up ratio would satisfy at least the claimed ratio of 1:1.
Further, Krammer in view of Corrons teaches that only one layer of parallel roving reinforcement may be used, and does not specify that an orientation used must be 0° or 90° (Corrons col 2, ln 8-11). That is, because Krammer in view of Correns does not require a sheet oriented at 0° or 90°, there exist embodiments within the prior art which do not possess layers with a 0° or 90° orientation.
Regarding claim 7, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer further teaches that the fibers may be carbon or glass fiber (Krammer para 12).
Regarding claim 12, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 1. Krammer further teaches a vehicle using the back beam may be used as front or back bumpers (Krammer para 2-9).
Regarding claim 13, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 3. Krammer further teaches the back beam may be used as a front or back bumper (Krammer para 15).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Krammer in view of Corrons as applied to claim 1 above, and further in view of Karger-Kocsis (“Glass mat reinforced thermoplastic polypropylene”).
Regarding claim 10, Krammer in view of Corrons teaches the claimed vehicle back beam as above for claim 1. Krammer further teaches that the glass mat may be ‘PP-GM40’ but does not explicitly teach or define this as including 40 wt% of the glass fiber (Krammer para 12).
Therefore, Krammer in view of Corrons is silent with respect to the fiber content of a sheet is 10-90 wt% for each sheet/mat.
Krammer in view of Corrons and Karger-Kocsis are related in the field of glass-mat reinforced polypropylene. Karger-Kocsis teaches that fiber content in glass-mat reinforced polypropylene generally ranges from 20-45 wt%, noting this provides for excellent toughness of the composite (Karger-Kocsis page 287, §Properties). It would be obvious to one of ordinary skill in the art to utilize a fiber content of between 20 and 45 wt% in the composite of Krammer in view of Corrons as taught by Karger-Kocsis because this would provide the final composite with high toughness.

Response to Arguments
Applicant’s arguments, see Remarks pages 4-5, filed 5/17/22 with respect to the 102(a)(1) rejections over Krammer et al. and Lee et al. have been fully considered and are persuasive.  The 102(a)(1) rejections of claims 1-13 have been withdrawn. 
Applicant's arguments filed 5/17/22 with respect to the 103(a) rejection over Krammer in view of Corrons have been fully considered but they are not persuasive.
Applicant argues on page 6 that the prior art does not teach that the fiber reinforced sheet is free of a fiber reinforced sheet with an orientation of 0° and 90°.
As discussed in the rejection above, Corrons does not require a ply with an orientation of 0° or 90°, and therefore teaches embodiments which do not contain plies of these orientations.
Applicant argues on page 6 that  Corrons does not teach the desired shock absorption and strength and rigidity simultaneously.
Is noted that the features upon which applicant relies (i.e., shock absorption and rigidity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts on page 6 that Corrons teaches roving layers with orientations of 0° and 90°, citing to figure 3.
The Examiner respectfully disagrees, as above, while Corrons might suggest the presence of a 0° or 90° ply, Corrons does not require a ply with an orientation of 0° or 90°, and therefore teaches embodiments which do not contain plies of these orientations. Further, Corrons teaches that having the plies oriented at ±45° provide strength to the laminated fabrics along the 45° relative direction of the fabric.
Applicant argues on page 6 that the first and second fiber reinforced sheets should have the same absolute value orientation of θ at a lay up ratio of 1:1, 1:2, or 2:1.
The Examiner respectfully disagrees. As in the above rejection, Corrons teaches that each individual layer is oriented at ±45°, it therefore follows that the lay up ratio would satisfy at least the claimed ratio of 1:1. Further, +45° and -45° possess the same absolute value (45), therefore satisfying that the absolute value of the orientation angle is the same.
Applicant argues on page 7 that claims 7 and 9-13 are allowable at least for the reasons set forth for claim 1.
The Examiner respectfully disagrees for the reasons set forth above.
Applicant argues on page 7 that claim 10 recites additional features, and the Karger-Kocsis reference does not cure any of the alleged deficiencies of Krammer in view of Corrons, and thus is allowable for the same reasons as set forth for claim 1.
The Examiner respectfully disagrees for the reasons set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        8/10/22

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781